DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II and the following species curcumin as the active ingredient, a monovalent cation as the moiety for X, and hydrogen as the moiety for Z, Curcuma longa as species of plant for the extract or vegetable matter, Cannabis sativa as species of plant for the vegetable matter, vitamin D as species of vitamin in the reply filed on 10/15/2021 is acknowledged.
Claims 50-52, 56-58 and 64-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.  
Examiner acknowledges the amendments made to the claims filed on 05/27/2022.
Claims 53-55, 59-63 and 70 are being examined on the merits. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 53-55, 59 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter (WO2008122967A2). This rejection is maintained and slightly modified to take into account the amendments filed on 05/27/2022.
Coulter’s general disclosure is an oral composition comprising mini-capsules wherein the mini-capsules comprise one or more therapeutic or prophylactic substances in a liquid, semi-liquid, or solid core. The mini-capsules have release profiles to release the substance in an active form at one or more sites along the gastro-intestinal tract to maximize absorption and/or therapeutic efficiency (see abstract).
Regarding claims 53-55, Coulter teaches an oral formulation (see abstract) comprising antioxidant or nuclear kappa B inhibitors such as curcumin which can reduce nephrotoxicity or increase effectiveness in treating inflammatory bowel disease or to enhance efficacy in the treatment of diabetes-related kidney disorders (see page 65, lines 1-5) and teaches wherein the composition can further comprise SNAC (which is the instantly claimed compound) to maximize permeability of the active substances (see claim 44). 
Regarding claim 59, curcumin (see above) is an extract of Curcuma longa and as the applicant states in the specifications “Vegetable matter is matter produced by a plant and includes any whole plant or plant part (e.g., bark, wood, leaves, stems, roots, flowers, fruits, seeds, or parts thereof) and/or exudates or extracts thereof” (see instant 0037). Therefore, curcumin would meet the instant limitations as vegetable matter from Curcuma longa.
Regarding claims 63, Coulter teaches the formulations as liquid, or solid (see abstract and page 11, lines 12-14).
The prior art does not specifically teach that curcumin has an aqueous solubility of 0.1 mg/ml, but the applicant states “Curcumin is a phenolic compound with low water solubility (<0.1 mg/ml) that is responsible for the yellow color of turmeric, a spice derived from Curcuma longa” (see instant 0042) so this compound would meet the limitations of the claim.
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to create an oral formulation with improved bioavailability comprising curcumin and SNAC because Coulter teaches curcumin can act as an antioxidant and also teaches wherein SNAC is used to maximize permeability of the active substance, both of which are taught in a single embodiment. Although Coulter is silent on the solubility of curcumin the applicant admits that curcumin has low water solubility (<0.1 mg/ml) and so it would meet the claim limitations and thus be the same as the instantly claimed.
There would have been a reasonable expectation of success in creating the instant invention because SNAC is well known in the art as a permeability enhancer and as Coulter teaches it can enhance the permeation of active substances and lists curcumin as an active antioxidant and nuclear kappa B inhibitor or as an active component which can reduce nephrotoxicity or increase effectiveness in treating inflammatory bowel disease or to enhance efficacy in the treatment of diabetes-related kidney disorders.
Claims 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Coulter (WO2008122967A2) in further view of Coulter (US20150132396A1) with supporting evidence from the NIH (https://www.nccih.nih.gov/health/cannabis-marijuana-and-cannabinoids-what-you-need-to-know). This rejection is maintained and slightly modified to take into account the amendments filed on 05/27/2022.  Your office action summary
 Coulter teaches an oral formulation which comprises SNAC and curcumin however does not specifically teach in the patent document (WO2008122967A2) the vegetable matter component from cannabis sativa or wherein the composition comprises vitamins and minerals more specifically vitamin D.
Coulter’s general disclosure is to formulations with active ingredients and a coating (see abstract).
In a separate patent document (US20150132396A1), regarding claim 60, Coulter teaches SNAC (see 0414) as a permeation enhancing component and also teaches tetrahydrocannabinol (THC) as a hydrophobic active ingredient (see 0424) and it is commonly known that THC is an extract of cannabis sativa.
The National Center for Complementary and Integrative Health teaches that THC is the substance that is primarily responsible for the effects of marijuana and further defines marijuana as parts or products from the plant Cannabis sativa (see 1st page of website).
Coulter also teaches wherein the aim of these formulations are varied and can range from increasing systemic absorption and improving bioavilability (see 0003).
Regarding claims 61-62, Culture further teaches wherein the composition can include vitamins (see 0401) more specifically vitamin D (see 0424) and nutrients such as iron, manganese, selenium, zinc (see 0419) which are also minerals. 
Although Culture does not specifically teach that the tetrahydrocannabinol is from cannabis sativa it is well known in the art that THC comes from cannabis sativa (also see provided evidence above) and the molecule would be the same no matter the species from which it came. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to comprise an oral composition comprising vegetable matter from cannabis sativa such as THC along with vitamins and minerals and a permeation enhancer such as SNAC because Coulter teaches each of these components as active ingredients and teaches wherein SNAC can enhance their bioavailability. It would have further been obvious to utilize either of Coulter’s taught formulations of either (WO2008122967A2) or (US20150132396A1) for the oral formulation because both already teach the limitations of the instant invention.
There would have been a reasonable expectation of success in arriving at the instant invention because the use of SNAC as a permeation enhancer is known in the art and has been described for increased systemic absorption and Coulters invention is directed to increasing systemic absorption and improving bioavailability.  

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Hewlings (Curcumin: A Review of It’s Effects on Human Health, MDPI, Foods, 22 October 2017) and Twarog (Intestinal Permeation Enhancers for Oral Delivery of Macromolecules: A Comparison between Salcaprozate Sodium (SNAC) and Sodium Caprate (C10), MDPI, pharmaceutics review, 13, Feb, 2019, 11, 78).
Hewling’s general disclosure is a scientific review on Curcumin and it’s benefits on human health (see abstract).
Hewling teaches that curcumin combined with enhancing agents provides multiple health benefits and a relatively low dose of the complex can provide health benefits for people that do not have diagnosed health conditions. Most of these benefits can be attributed to its antioxidant and anti-inflammatory effects. Ingesting curcumin by itself does not lead to the associated health benefits due to its poor bioavailability, which appears to be primarily due
to poor absorption, rapid metabolism, and rapid elimination. There are several components that can increase bioavailability.
Hewling does not specifically teach the N-acylated fatty amino acid or salt thereof or excipient. 
The prior art does not specifically teach that curcumin has an aqueous solubility of 0.1 mg/ml, but the applicant states “Curcumin is a phenolic compound with low water solubility (<0.1 mg/ml) that is responsible for the yellow color of turmeric, a spice derived from Curcuma longa” (see instant 0042) so this compound would meet the limitations of the claim.
Twarog’s general disclosure is a scientific report on intestinal permeation enhancers, more specifically comparing SNAC and Sodium Caprate (see abstract).
Twarog teaches “SNAC is a synthetic N-acetylated amino-acid derivative of salicylic acid (Figure 1B). It was discovered as part of a screen to identify carrier-based PEs that could “chaperone” poorly permeable payloads across the intestine” (see 5. Introducing SNAC, page 4).
Tawrog teaches “Salcaprozate sodium (SNAC) and sodium caprate (C10) are two of the most advanced intestinal permeation enhancers (PEs) that have been tested in clinical trials for oral delivery of macromolecules. Their effects on intestinal epithelia were studied for over 30 years, yet there is still debate over their mechanisms of action. Comparing the two surfactants, we found equivocal evidence for discrete mechanisms at the level of epithelial interactions in the small intestine, especially at the high doses used in vivo. Evidence that one agent is more efficacious compared to the other is not convincing, with tablets containing these PEs inducing single-digit highly variable increases in oral bioavailability of payloads in human trials, although this may be adequate for potent macromolecules. Regarding safety, SNAC has generally regarded as safe (GRAS) status and is Food and Drug Administration (FDA)-approved as a medical food (Eligen®-Vitamin B12, Emisphere, Roseland, NJ, USA)” (see abstract).
Twarog also teaches “A common approach is to combine peptidase inhibitors with absorption-modifying excipients (AMEs) or chemical permeation enhancers (PEs). These are usually formulated in enteric-coated dosage forms [6], although those formulated with salcaprozate sodium (SNAC), the leading candidate PE of the Eligen® technology (Emisphere, NJ, USA), do not seem to require coating [8]. In addition to avoiding degradation by gastric enzymes and low pH, enteric-coated capsules and tablets avoid dilution and premature release of both PE and macromolecule in the stomach. Furthermore, coatings can assist in promoting co-release of both in high concentrations at the same region to maximize intestinal permeability [9], a formulation goal to maximize payload delivery.” (see 2. Challenges for Oral delivery of Macromolecules, page 2, last para.).
Tawrog finally teaches “Aspects that tip the balance to SNAC compared to C10 include the following: broader clinical experience and an approved vitamin B12 product, more extensive toxicology studies and GRAS status, and the lack of requirement for protection against stomach acid” (see 9. Conclusions, page 16).
Therefore, it would have been obvious to combine the teachings of Hewling and Tawrog to create the instant invention because Hewling teaches that curcumin combined with enhancing agents provides multiple health benefits and a relatively low dose of the complex can provide health benefits for people that do not have diagnosed health conditions. Furthermore, Hewling teaches that Ingesting curcumin by itself does not lead to the associated health benefits due to its poor bioavailability, which appears to be primarily due
to poor absorption, rapid metabolism, and rapid elimination. Tawrog teaches that SNAC is an N-acylated fatty amino acid and a widely known permeation enhancer which has been formulated with excipients to enhance delivery of poorly soluble components, thus combing these together with the expectation of SNAC increasing the bioavailability of the curcumin in an oral formulation would have been predictable. 



Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. The applicant argues that the curcumin of the relied upon art is not an “active” ingredient and thus the reference does not teach every component of the instant invention. However, this argument is not persuasive because that argument is an intended use of the components in the composition. The relied upon art teaches the structural components of the instant invention and thus it meets the claim limitations. The curcumin of the relied upon art would exert the same properties as the instant invention as there has been nothing done to the compound to make it behave any differently. The same components of the instant invention have been disclosed in the relied upon art reference and each have the same ingredients, thus the activities would be the same.
Also, the relied upon art teaches the curcumin to act as a NFKB activator (see page 66) and although it may act and be taught as an excipient throughout the disclosure it can have multiple properties, one of which is an active property. The relied upon art also teaches the “active” substance can be a small molecule, protein, peptide, nucleic acid, carbohydrate, live organism, component derived from an organism, or any derivative thereof (see claim 2), and curcumin is a small molecule thus in the broadest reasonable interpretation it is an active component in the composition which can also act as an excipient and reduce systemic side effects associated with absorption in the small intestine (see claim 47).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655